Citation Nr: 0723838	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 11, 2000 for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2003.  A statement of the case was issued in May 2004, 
and a substantive appeal was received in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2003 rating decision which gives rise to this 
appeal granted service connection for tinnitus, effective 
from May 11, 2000.  The RO has explained that the effective 
date is based on the date of the veteran's claim for 
tinnitus.  

However, in reviewing the claims file the Board notes that 
the veteran initially filed a claim for hearing loss with 
tinnitus on August 3, 1988.  Review of subsequent rating 
decisions in November 1988, April 1989, and November 1989, 
does not clearly show that the tinnitus claim was ever 
addressed.  It is unclear from the February 2003 rating 
decision and the may 2004 statement of the case how the prior 
August 3, 1988, tinnitus claim was viewed by the RO.  If the 
claim was in fact adjudicated by any prior decisions which 
became final, then a new and material evidence analysis would 
be appropriate.  As none of these possibilities have been 
addressed by the RO, the Board believes that basic due 
process of law precludes the Board from undertaking appellate 
review at this time.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, the notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  If it is determines 
that there is a prior final decision 
which would make appropriate a new and 
material evidence analysis, then the RO 
should furnish the veteran appropriate 
notice in keeping with the Court's 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  The RO should review the claims file 
and readjudicate the effective date 
question in light of the veteran's August 
3, 1988, tinnitus claim.  If it is 
determined that there were any final 
denials based on that claim, then the RO 
should clearly discuss the reasons for 
such a finding.  If necessary, a new and 
material evidence analysis should then be 
undertaken.  If the effective date claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



